                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


 JOHN HEALY,                                      )
                                                  )
            Plaintiff,                            )
                                                  )
 v.                                               )        No.    3:18-CV-36-CLC-DCP
                                                  )
 ROBERT BURNHART, RALPH DYERS,                    )
 JEREMY GOINS, and PAUL HAWKINS,                  )
                                                  )
            Defendants.                           )

                                     MEMORANDUM

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On May 22, 2019, the Court

entered an order requiring Plaintiff to provide the Court with information regarding Defendants

within twenty-one days of entry of the order (See Doc. 9). Specifically, the Court noted that the

summonses for each individual Defendant were returned with a notation that the persons on the

summonses were inmates, not correctional officers, and it ordered Plaintiff to provide the Court

with additional information about Defendants Burnhart, Dyers, Goins, and Hawkins “to clarify the

record and assist with service” (Id. p. 2). Approximately two months has passed since entry of the

order, and Plaintiff has not responded to the order or otherwise communicated with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. This first factor weighs in

favor of dismissal.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants.

       As to the third factor, the Court has not explicitly warned Plaintiff that his failure to respond

to the Court’s order could result in the dismissal of this case, but it has advised Plaintiff that he

cannot maintain this § 1983 action against other inmates, and that he must provide the Court with

additional information to pursue this action (Doc. 9). Plaintiff has ignored that warning, and this

factor weighs in favor of dismissal.

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was proceeding in forma pauperis (Doc. 5) in this matter, and he has not

pursued this case or communicated with the Court in over a year.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b), and the Court CERTIFIES that any

appeal from this order would not be taken in good faith.

       An Appropriate Order Will Enter.

       SO ORDERED.

       ENTER:



                                                  2
/s/_____________________________________
CURTIS L. COLLIER
UNITED STATES DISTRICT JUDGE




  3
